Per Curiam.
The above matter came before the court upon the application of appellant for a transcript of proceedings in the District Court of the Fourth Judicial District, to be paid for by the county, on the grounds that she is indigent and cannot afford to pay for the transcript herself. The case involves an appeal from orders of the district court terminating appellant’s parental rights to her minor children.
The application must be denied because there is no authority, statutory or otherwise, for the county to furnish a free transcript in a civil action of this kind. It may be unfortunate that the legislature has not made such provision, but if a transcript is to be furnished in a case of this kind, authority to pay for it will have to come from the legislature.
It is therefore ordered that the motion for free transcript be and the same hereby is denied.